Citation Nr: 1508042	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  07-40 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low back strain since November 12, 2013.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972 and from December 1972 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which increased the rating for a low back strain to 10 percent effective January 5, 2005.

In November 2011, the Board denied the claim.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted a Joint Motion for Remand, vacating and remanding the Board's November 2011 decision.  Thereafter, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) in April 2013 for further development.

In June 2014, the Board bifurcated the claim, denying an increased rating for the low back strain prior to November 12, 2013 and remanding the matter of entitlement to an increased rating for the low back strain beginning November 12, 2013.  The Board also took jurisdiction of the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), based on a November 12, 2013 statement wherein the Veteran indicated that his low back strain had become significantly worse and that he was no longer able to work due to back pain.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless, electronic claims files.
	
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

Since November 12, 2013, the Veteran's low back strain is manifested by manifested by functional impairment consisting of subjective complaints of pain and limitation of motion, without limitation of forward flexion of the thoracolumbar spine to less than 60 degrees or limitation of the combined range of motion of the thoracolumbar spine to less than 120 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes; or associated neurological impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for low back strain since November 12, 2013 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Relevant to the increased rating claim decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2005 letter, sent prior to the initial unfavorable decision issued in August 2005, and an April 2009 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, August 2006 and April 2009 letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the August 2006 and April 2009 letters were issued after the initial August 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the August 2006 and April 2009 letters were issued, the Veteran's claim was readjudicated in August 2009, October 2013, and November 2014 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA and private treatment records have been obtained and considered.  While the record shows that the Veteran was in receipt of workers compensation for a back injury in early 2008 and such records are not associated with the claims file, the Board finds that these records are not relevant to the claim for an increased rating for the low back strain beginning November 12, 2013, as they pre-date the relevant time period considered.  As such, there is no need to obtain these records with respect to low back strain issue adjudicated herein.  Therefore, the Board finds that VA satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was most recently afforded a VA examination in August 2014 in conjunction with the increased rating claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected back disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his back disability has worsened in severity since the August 2014 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disability has been more severe than the currently assigned rating since November 12, 2013.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

As above, in April 2013, the Board remanded the case for additional development.  Specifically, the Board remanded the case to obtain additional treatment records dated since January 2005, schedule the Veteran for a VA examination to determine the current symptomatology of his lumbar spine disability, and readjudicate the claim.  Thereafter, the Veteran was provided with a  May 2013 letter in which he was requested to identify all treatment providers for his back disability since January 2005.  After obtaining authorization forms from the Veteran, the AOJ obtained identified private and VA records.  Additionally, the Veteran underwent a VA examination in September 2013, and his claim was readjudicated in an October 2013 supplemental statement of the case. 
	
In June 2014, the Board remanded the issue adjudicated below again so as to afford the Veteran for a VA examination to determine the symptomatology of his lumbar spine disability since November 12, 2013, and to readjudicate the claim.  Thereafter, the Veteran was afforded a VA examination in August 2014 and his claim was readjudicated in a November 2014 supplemental statement of the case.
	
Based on the foregoing, the Board finds that the AOJ has substantially complied with the April 2013 and June 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

The rating for the Veteran's low back strain has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (lumbosacral or cervical strain).  In this regard, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted where there is forward flexion of the cervical spine to 15 degrees of less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent rating, which has been assigned for both the Veteran's cervical and lumbar spine disabilities, is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, of the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is a vertebral body fracture with loss of 50 percent or more of the height.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least one week, but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

By way of history, service treatment records show that the Veteran strained his back in approximately 1987 while moving a safe.  The Veteran submitted a claim for service connection for a low back disorder in August 1992.  By rating decision dated in July 1993, the RO granted service connection for recurrent low back strain, assigning a noncompensable disability rating effective August 17, 1992, the date of his claim.  The Veteran submitted the current claim for an increased rating for his low back strain in January 2005 and, by rating decision dated in August 2005, the RO increased the Veteran's disability rating for the low back from noncompensable to 10 percent disabling, effective January 5, 2005.  Thereafter, the Veteran perfected an appeal as to this decision.

As above, in June 2014, the Board bifurcated the claim, denying an increased rating for the low back strain prior to November 12, 2013 and remanding the matter of entitlement to an increased rating for the low back strain beginning November 12, 2013.  This was based on a November 12, 2013 statement wherein the Veteran indicated that his low back strain had become significantly worse and that he was no longer able to work due to back pain.  As such, pursuant to Hart, the only time period under consideration for the Veteran's low back strain is from November 12, 2013 to the present.  
	
Evidence relevant to the Veteran's low back strain for the period beginning November 12, 2013 includes an August 2014 VA examination.  At such time, the examiner reviewed the record and diagnosed mild degenerative changes of the thoracic and lumbar spine with primarily myofascial pain.  Significantly, the Veteran reported that his thoracic pain was related to his military service, but his low back pain was related to a post-service workers compensation injury.  

The Veteran reported flare-ups which impacted the function of the thoracolumbar spine at least once per week.  These flare-ups involved the shoulder blade pain more often than low back.  Rarely did they flare up at the same time.  Pain was 10/10 during flare up.  The pain will generally occur due to increased physical activity but could also occur by sleeping the wrong way.  The pain would make him cry.  The Veteran reported that even sitting hurt and that he had more difficulty sleeping.  The Veteran was unable to separate out the low back flares form the upper back flares but indicated that these were separate events.  The examiner noted that it would take resorting to mere speculation to comment of any additional loss of range motion during a flare as the Veteran would need to be measured during a flare and he was not in a flare at the time of the examination.  Also not all flares are necessarily the same.  It could be said that during his flares, he would not be expected to be able to perform any physical labor, even in the light category, but rather would only be able to handle primarily sedentary type work and would need to have the ability to change positions as needed for comfort during flares.	

On range of motion testing of the thoracolumbar spine, the Veteran had flexion to 75 degrees (with pain beginning at 75 degrees), extension to 20 degrees (with pain beginning at 20 degrees), right lateral flexion to 25 degrees (with no objective evidence of painful motion), left lateral flexion to 25 degrees (with no objective evidence of painful motion), right lateral rotation to 30 degrees (with no objective evidence of painful motion), and left lateral rotation to 30 degrees (with no objective evidence of painful motion).  The Veteran was able to perform repetitive-use testing with three repetitions as follows:  flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing, but the Veteran did have functional loss and/or functional impairment of the thoracolumbar spine.  Specifically, there was less movement than normal; weakened movement; excess fatigability; pain on movement; interference with sitting, standing and/or weight-bearing; and the Veteran was deconditioned.  

The Veteran did have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  Specifically, there was exquisite tenderness over the spinous process at T2-3 (in thoracic spine in between upper aspect of the shoulder blades).  Otherwise, the back was non-tender to palpation.  There was no tenderness of paraspinal muscles in this area.  The Veteran did not have muscle spasms or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour; however, there was guarding of the thoracolumbar spine which did not result in abnormal gait or abnormal spinal contour.  

Muscle strength testing was normal and there was no muscle atrophy.  Reflex and sensory examination were also normal.  Straight leg raising test was negative and there were no signs or symptoms of radiculopathy.  There was no ankylosis of the spine and no other neurologic abnormalities related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  The Veteran did not have IDS and did not use any assistive device(s) as a normal mode of locomotion.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were also no scars related to the Veteran's back disorder.  

Other pertinent physical findings during examination were that the Veteran was exquisitely tender over T2-3, and he was very deconditioned.  While the Veteran's straight leg raise was very stiff, it was negative and there were no signs of radiculopathy.  The examiner noted that it would be easy for the Veteran to fatigue his back with physical work based on his examination and his deconditioned state as his back muscles were weak and stiff.  Diagnostic testing showed arthritis, but the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  There were no other significant diagnostic findings.  With regard to functional impact, the examiner opined that the Veteran's thoracolumbar spine disorder impacted his ability to work.  Specifically, the examiner noted that the Veteran could not left more than 25 pounds, could not engage in repetitive push/pull, and could not engage in reaching out (such as mopping, sweeping, and/or vacuuming).  The Veteran also could not engage in repetitive bending or prolonged overhead work.  The examiner further reported that the Veteran would need to be allowed to sit occasionally as needed for comfort.  

Significantly, the examiner stated that the Veteran retired early in 2010 because he was working as a janitor which required lots of heavy lifting, mopping, and vacuuming, and he was missing lots of work due to his back.  Specifically, he would miss a few weeks at a time or a few days.  The Veteran reported one specific incident during which he was carrying rock salt in a bucket and his back became really painful.  The Veteran did report that the pain in his low back seemed to be a separate condition from his (upper back) thoracic pain.  Specifically, he reported pain in the low back (a little above the waistline) and pain in the upper back (in between his shoulder blades).  He reported that his low back pain was from his post-service job as a janitor and his upper back pain was due to an injury during his service.  Both areas could be quite painful, but it was his upper back pain that was the most bothersome, specifically, it was his upper back pain that more often caused him problems with missing work.  He had pain every day, but sometimes it was not very much.  The more physically active he was, the more pain he experienced.  He would notice more pain at end of the day and then for another one to four days after the physical activity.  His pain made him cry.  Even sitting down bothered him and he had trouble getting comfortable at night.  Average pain was 5/10 (five on a scale from one to ten) and flare-ups would be 10/10.  However, he did have days when it is a 2/10.  He used to drink alcohol to control pain but stopped doing that five years earlier when he began taking pain medication.  He also took antidepressant medication which he thought helped with the pain some too.  He used pain medication two to four times per day.  There were no problems with constipation.

It was noted that the Veteran experienced a flare up at least once per week which involved the shoulder blade pain more often than the low back.  Rarely did they flare up at the same time.  He had a hard time sleeping due to his shoulder blade pain.  He had to move around alot during the day.  He could only sit for a few hours so did not drive himself long distances.  He took the VA van for his examination that day for that reason.  His back pain was better now that he was not working because he was not doing any physical activity.  He had a workers compensation claim for his lower back at his job as a janitor.  He previously saw a physical therapist but only for a few visits because he did not want to drive in the winter.  He had a TENS unit and that did help his back pain when it was on and for a short time afterwards.  He used this during flare ups.

The Veteran was not as active now so his back pain was better in a sense because he was not having flare-ups like he used to have, they used to be more often.  If he slept funny, he would have more pain when he woke up and, if he took pain medication right away, he could cut down the pain.

Also of record are VA treatment records dated through October 2014 that document the Veteran's chronic low back pain, but do not contain findings specific to the rating criteria.  Significantly, private and VA treatment records dated prior to the current period under consideration beginning November 12, 2013, show that the Veteran began having problems with his back after shoveling snow in January 2008.  He did not notice any problems immediately after shoveling snow but developed significant pain afterwards and fell at work due to back pain in February 2008.  He was out of work for approximately three months after this injury and received workers compensation during that period of time.  

As an initial matter, while the August 2014 VA examination report attempts to distinguish separate disabilities of the thoracolumbar spine, i.e., a thoracic spine disorder which was incurred during military service and a lumbar spine disorder which was incurred after service, the Board notes that the Veteran is actually service connected for "low back strain."  Furthermore, both the thoracic and lumbar sections of the spine are rated together under the General Rating Formula for Diseases and Injuries of the Spine, disabilities of the thoracic and lumbar segments of the spine are rated together.  As such, there is no need to distinguish the service and non-service-related disability of the back.  

With regard to the rating assigned for the Veteran's low back strain, the Board finds that a rating higher than 10 percent is not warranted.  As above, under the General Rating, the next higher 20 percent rating is assignable where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  Significantly, range of motion testing for the thoracolumbar spine during the August 2014 VA examination shows lumbar flexion to 75 degrees and the combined range of motion of the thoracolumbar spine was to 205 degrees.  There are no other range of motion findings pertinent to the current claim on appeal.  

In this regard, the Board has also considered the Veteran's functional impairment due to pain and other factors.  As noted, the Veteran was able to accomplish the noted range of motion, even with pain.  Moreover, the evidence simply does not reflect functional loss-in addition to that shown objectively-due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) warranting a disability rating in excess of the assigned rating.  Significantly, the August 2014 VA examiner found that no assignment of additional degrees of functional impairment appeared warranted for the lumbar spine on the basis of repetitive use, due to pain with use, limited endurance, weakness, fatigability, or incoordination as the functional impairments appeared reflected in the measurements documented.  In other words, even considering the Veteran's complaints of pain and stiffness, there is no evidence that these symptoms effectively result in thoracolumbar spine forward flexion is less than 60 degrees, or the combined range of motion of the thoracolumbar spine is less than 120 degrees.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of any higher rating for the Veteran's lumbar spine disability.  As the Veteran's thoracolumbar flexion is greater than 60 degrees and his combined range of motion of the thoracolumbar spine was greater than 120 degrees, even in even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, a higher rating for the lumbar spine is not warranted on such basis.   

The Board further finds that the Veteran's low back disability does not result in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, at the August 2014 VA examination, while the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, and guarding of the thoracolumbar spine, he did not have muscle spasms.  Moreover, the guarding of the thoracolumbar spine did not result in abnormal gait or abnormal spinal contour.  Therefore, a rating in excess of 10 percent is not warranted on this basis.  

In regard to Note 1 of the General Rating Formula, the Veteran is not shown to have any associated neurological impairment.  Specifically, as above, the August 2014 VA examination report noted that there was no radicular pain or any other signs or symptoms due to radiculopathy.

Also, while a previous February 2008 X-ray noted a showing of "mild facet arthropathy," as the Board found in the June 2014 decision, this does not constitute a diagnosis of IDS, and both a September 2013 VA examiner and the August 2014 VA examiner found that the Veteran did not have IDS. As such, a higher rating under the formula for rating IDS is not warranted. 

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected low back strain, and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for his service-connected low back strain.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected low back strain at issue.   

Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's low back strain, to include based on the General Rating Formula, Note 1 pertaining to associated neurologic impairments, and the Formula for Rating IDS Based on Incapacitating Episodes, is not warranted.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected low back strain; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  
	
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 10 percent rating for the low back contemplates the functional limitations caused by his low back pain.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include difficulty lifting, repetitive push/pull, reaching out, repetitive bending, or prolonged overhead work and during flare ups. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.   

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In sum, Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for a low back strain since November 12, 2013.  As such, the benefit of the doubt doctrine is not applicable and the Veteran's claim for an increased rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for a low back strain since November 12, 2013, is denied.  


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As above, private records show that the Veteran began having problems with his back after shoveling snow in January 2008.  He did not notice any problems immediately after the incident but developed significant pain a few days later and fell at work due to back pain in February 2008.  He was out of work for approximately three months after this injury and received workers compensation during that period of time.  Unfortunately, a review of the record is negative for any records regarding a workers' compensation claim.  Significantly, while these records are not relevant to the claim for an increased rating for the low back strain beginning November 12, 2013 (since this incident occurred prior to November 12, 2013), they are relevant to the TDIU claim which has remained pending since the January 2005 claim for an increased rating for a back disorder.  As such, on remand, an attempt should be made to obtain these records.

Also, a September 2013 VA examination report shows that the Veteran worked as a janitor at Western Illinois University until 2010.  However, it is unclear why the Veteran left this employment.  During the September 2013 VA examination, the Veteran simply stated that he "quit" his job as a janitor.  In the November 12, 2013 statement, the Veteran indicated that his low back strain had become significantly worse and that he was no longer able to work due to back pain.  Additionally, during the August 2014 VA examination, the Veteran reported that he "retired" from his job as a janitor in 2010.  Records regarding the reason the Veteran left his job as a janitor at Western Illinois University would be helpful with regard to the TDIU claim and, therefore, should be obtained on remand.  

Furthermore, records regarding the Veteran's entire employment history would also be helpful.  Therefore, on remand the AOJ should furnish the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU and conduct any necessary development, to include obtaining employment records from Western Illinois University and any other employer identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a VA Form 21-8940 to enable him to file a formal application or a TDIU and request that the Veteran provide authorization for VA to obtain employment records from Western Illinois University and any other employer identified by the Veteran.

2. Contact Western Illinois University and request a complete copy of any and all employment, medical and/or worker's compensation records pertaining to the Veteran.  All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

3. Undertake any development deemed warranted, to include obtaining any necessary VA examinations and/or opinions.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


